Detailed Office Action
Claim Rejection – 35 U.S.C. § 112(a)(b)
The claim is rejected under 35 U.S.C. 112 (a)(b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the exact appearance and scope of the claimed article have not been definitively described due to inconsistencies in the solid lines and surface shading showing claimed subject matter and a lack of clear and definite description of the broken lines. One of skill in the art must necessarily resort to conjecture in order to determine the claimed subject matter. 
A. The lines on the top of the backpack are not consistently shown as solid. In some cases the lines are shown in broken lines. The disclosure does not clarify if the lines (pointed to below) are claimed subject matter or subject matter forming no part of the claim. See the lines pointed to and labelled A below.
B. Portions of the backpack zipper tracks are placed in broken lines and do not have surface shading around the broken lines to indicate that the surface is claimed. However, the outline of these portions is placed in solid line. It’s unclear if the surface is claimed or not since the surfaces around the broken lines lack surface shading, but the overall outline of the surface is claimed. See the portions circled and labelled B below.
C. A front and central portion of the backpack is shown in broken lines without surface shading in fig. 1, but in all other views, this portion is shown with surface shading in solid line. It’s unclear if you intend to claim this portion of the backpack. See the portions highlighted in gray and labelled C below.

    PNG
    media_image1.png
    885
    1543
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    795
    1227
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    847
    1246
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    520
    944
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    847
    1195
    media_image5.png
    Greyscale


D. The pocket features on the sides of the backpack are shown in broken lines in fig. 1. In figs. 4, 7, 8 and 9 portions of the pockets are shown in solid line as claimed subject matter. Fig. 4 shows the front panel of the backpack as smooth and claimed. Whereas, fig. 1 shows it as a component of the backpack that forms no part of the claim. The scope of the claim is not consistently shown.

    PNG
    media_image6.png
    812
    645
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    641
    888
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    792
    1143
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    246
    390
    media_image9.png
    Greyscale

It is critical that the drawings clearly and definitely show the claimed surfaces and subject matter. To that end, the figures must consistently show the subject matter you intend to claim in solid line and with consistently applied surface shading. Any inconsistency in the identification of claimed subject matter may necessitate a final claim rejection under 35 USC 112(a).
E. The top line of the side pockets is shown in broken line in fig. 1 which is inconsistent with the surface shading used on this portion, throughout all of the views, showing it as claimed subject matter. See below.

    PNG
    media_image10.png
    746
    881
    media_image10.png
    Greyscale

F. The descriptive statement doesn’t clearly describe all of the types of broken lines shown in the drawings. Without a clear understanding of the meaning of the different types of broken lines, the scope of the claim is unclear. Some broken lines are shown on claimed surfaces. These broken lines may be stitching which may or may not form a part of the claim. Other broken lines are shown on surfaces that have no surface shading and are understood, based on the specification, to depict various components that form no part of the claim. However, portions of these components, namely the zipper track portions 

    PNG
    media_image11.png
    809
    807
    media_image11.png
    Greyscale

It may be possible to overcome this portion of the rejection by amending the descriptive statement with the following descriptive statement (or similar):
--The broken lines adjacent and on unshaded surfaces depict portions of the split top backpack and form no part of the claim. The broken lines on surfaces with surface shading depict stitching and form no part of the claim. –
The corrected drawings must not contain new matter (37 CFR 1.121, 35 USC 112(a))

New matter is anything (structure, features, elements) which was not shown in the drawings as originally filed.  It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.  
Applicant is cautioned that any attempt to clarify the scope must meet 37 CFR 1.145 and the written description requirement of 35 USC112 (a). It must be apparent that applicant was in possession of the amended design at the time of original filing; otherwise, applicant must provide evidence of that possession. 
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121 (d).
Conclusion
In conclusion the claim stands rejected under 35 U.S.C. § 112(a)(b).
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/JENNIFER L WATKINS/Examiner, Art Unit 2915